DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 4/23/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically no copy of GB 515745 has been provided in the application and it accordingly has not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference number 114 seen in figure 7 is not found in the body of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 simply rephrases limitations that were claimed in line 20-22 of claim 1 which recites the third portion "has an outer periphery located radially outwardly of an outer surface of the first portion and an outer surface of the second portion". Claim 7 does not add any additional limitations beyond these which further limit the claimed subject matter from independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norbäck (US Patent 4,246,962) in view of Fuchs (US Patent 1,714,771).
Regarding claim 1, Norbäck discloses (Figure 1-4)  heat exchanger (units 10 forming individual passages of a stacked heat exchanger ) comprising: (a) a first plate having an inner surface (foil 14 with the inner surface being the lower surface facing passage 20 as seen in figure 4), an outer surface (the upper surface of foil 14 as seen in figure 4) and at least one first hole (the hole accommodating projection 48); (b) a second plate having an inner surface (foil 16 with the inner surface being the upper surface facing passage 20 as seen in figure 4), an outer surface (the lower surface of foil 16 as seen in figure 4) and at least one second hole (the hole  in foil 16 accommodating a fluid connection via recess 4), wherein each of the at least one first holes is in opposed, spaced relation to one of said at least one second holes (the hole in foil 14 is spaces from the hole in foil 16 over rings 42 as seen in figure 4); (c) a fluid flow passage defined between the inner surfaces of the first and second plates (passage 20 formed between foils 14 and 16); (d) at least one through fitting (ring 42), each said through fitting having a one-piece structure and comprising a first portion (at projection 48), a second portion ( a second portion at the connection between rings 42 at recess 49), and a third portion between the first and second portions (at the portion of ring 42 with radial holes 46 extending into passage 20, which is between the recess 49 and projection 48 as seen in figure 4); wherein the first portion (48) of each of the at least one through fittings (42) extends through one of the at least one first holes of the first plate and has a first end opening (at the portion of central opening 44 in projection 48); wherein the second portion (49) of each of the at least one through fitting (42) has a second end opening (at the portion of central opening 44 at recess 49), each of the at least one through fitting having a hollow interior extending from the first end opening to the second end opening (through the central opening/duct 44); wherein the third portion of each of the at least one through fitting is located between the first and second plates (the portion of ring 42 with radial holes 46 extending into passage 20, which is between the foils 14 and 16 as seen in figure 4) and has an outer periphery located radially outwardly of an outer surface of the first portion and an outer surface of the second portion ( the portion of ring 42 with radial holes 46 extending into passage 20, which is radially outward of the recess 49 and projection 48 as seen in figure 4); wherein the third portion of each of the at least one through fitting has a first radially-extending surface in contact with the inner surface of the first plate (the upper surface of 42 is in contact with the inner surface of foil 14) and a second radially-extending surface in contact with the inner surface of the second plate (the lower surface of 42 is in contact with the inner surface of the foil 16 as seen in figure 4); and wherein at least one communication passage is provided through the third portion of each of the at least one through fitting between the fluid flow passage and the hollow interior of the through fitting (radial holes 46 which permit communication between the passage 20 and the ducts 44 per Col. 4, line 24-26).
However Norbäck does not disclose that the wherein the second portion of each of the at least one through fitting extends through one of the at least one second holes of the second plate.
Fuchs teaches (Figure 1, and 3-5) a heat exchanger with first and second plates (two plates combined form channels 1 per page 1 line 38-45) with a through fitting formed in the holes in the plates (connection tube 7 extend through holes in the plates as seen in figure 4) where the through fitting has first portion that extends through a hole in the first plate (the left portion of connection tube 7 seen in figure 4 extending through the hole at opening 3’ and additionally as seen in figure 1, 3 and 4) in the and a second portion that extends through a hole in the second plate (the right portion of connection tube 7 seen in figure 4 extending through the hole at opening 3’ and additionally as seen in figure 1, 3 and 4)  and a third portion between the first and second portion (the central portion of connecting tube 7 containing openings 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the second portion of Norbäck to extend through the opening the second plate as taught by Fuchs. Doing so would provide an alternative connection fitting that extends through the holes on both heat exchange plates doing so would allow for a connection structure that could join different parts of the heat exchanger  affording reinforcement between adjacent heat exchange sections (per page 1, line 70-74). 

	Regarding claim 2, Norbäck as modified discloses the claim limitations of claim 1 above and Norbäck further discloses the fluid flow passage (20) extends between an inlet port (inlet 38) and an outlet port (outlet 40, with rings 42 coaxial with the inlets and outlets per Col. 4, line 14-18).
	Regarding claim 3, Norbäck as modified discloses the claim limitations of claim 2 above and Norbäck further discloses each of the inlet port and the outlet port is in the form of a through-opening comprising an opposed pair of said at least one first and second openings (the inlet and outlet are formed through rings 42 with the central openings 44 per Col. 4, line 14-18).
	Regarding claim 4, Norbäck as modified discloses the claim limitations of claim 1 above and Norbäck further discloses the first (at projection 48) the second portion ( a second portion at the connection between rings 42 at recess 49) and the third portion (at the portion of ring 42 with radial holes 46 extending into passage 20, which is between the recess 49 and projection 48 as seen in figure 4) of each said through fitting are in concentric arrangement with one another along an axis of the through fitting, and are formed from a single cylindrical tube (as seen in figure 4, with a single tube forming the central opening/duct 44).

Regarding claim 5, Norbäck as modified discloses the claim limitations of claim 1 above and Norbäck further discloses each said through fitting (42) has a first end with a first end opening provided in the first portion (the opening for central duct 44 in projection 48), an opposite second end with a second end opening provided in the second portion (the opening for central duct 44 in recess 49), and a hollow interior extending between the first and second end openings (the interior of the central opening/duct 44).
	Regarding claim 6, Norbäck as modified discloses the claim limitations of claim 1 above and Norbäck further discloses for each said through fitting (42) and each said through opening, a first fluid-tight seal is provided between the outer surface of the first portion and the inner periphery of one said first hole (where the rings 42 form a seal to make the heat exchanger watertight per Col. 4, line 29-39 forming a seal between the rings 42 and the foil 14), and a second fluid-tight seal is provided between the outer surface of the second portion and the inner periphery of one said second hole (where the rings 42 form a seal to make the heat exchanger watertight per Col. 4, line 29-39 forming a seal between the rings 42 and the foil 16)
	Regarding claim 7, Norbäck as modified discloses the claim limitations of claim 1 above and Norbäck further discloses for each said through fitting (42), an outer periphery of the third portion is located radially outwardly of the outer surfaces of the first and second portions (the portion of ring 42 with radial holes 46 extending into passage 20, which is radially outward of the recess 49 and projection 48 as seen in figure 4).
	Regarding claim 8, Norbäck as modified discloses the claim limitations of claim 1 above and Norbäck further discloses the third portion of each said through fitting has a first radially-extending surface (the upper surface of ring 42 where ring 42 directly contacts the inner surface of foil 14 as seen in figure 4) and an opposite second radially-extending surface (the lower surface of ring 42 where ring 42 directly contacts the inner surface of foil 16 as seen in figure 4), wherein the first and second radially-extending surfaces are annular and flat (as seen in figure 4).
	Regarding claim 9, Norbäck as modified discloses the claim limitations of claim 8 above and Norbäck further discloses the first radially-extending surface of each said through fitting is in contact with the inner surface of the first plate (at the upper surface of ring 42 where ring 42 directly contacts the inner surface of foil 14 as seen in figure 4) and the opposite second radially-extending surface is in contact with the inner surface of the second plate (at the lower surface of ring 42 where ring 42 directly contacts the inner surface of foil 16 as seen in figure 4).
	Regarding claim 11, Norbäck as modified discloses the claim limitations of claim 1 above and Norbäck further discloses a thickness of the third portion (the portion of ring 42 with radial holes 46 extending into passage 20) is slightly less than or substantially the same as a height of the fluid flow passage in an area surrounding each of the first and second openings (the height of the portion of ring 42 with radial holes 46 extending into passage 20 is substantially the same as the height of the flow passage 20 at the portion of the passage 20 that connects to the ring as seen in figure 4).
Regarding claim 13, Norbäck as modified discloses the claim limitations of claim 1 above and Norbäck further discloses	 the third portion of each said through fitting comprises a plurality of said communication passages  (a plurality of  radial holes 46 are provided in each ring 42 as seen in figure 4) .
	Regarding claim 14, Norbäck as modified discloses the claim limitations of claim 13 above and Norbäck further discloses each of the communication passages extends radially through the third portion (a plurality of radial holes 46 are provided in each ring 42 as seen in figure 4), and the communication passages are spaced apart along a circumference of the third portion (as seen in figure 4).
	Regarding claim 16, Norbäck as modified discloses the claim limitations of claim 1 above and Norbäck further discloses a plurality of heat exchangers according to claim 1 (the plurality of foils 14, 16 and their connecting portions at rings 42), wherein the heat exchangers are fluidly connected in parallel flow arrangement (parallel flow from inlet 38 to outlet 40 across individual sheet units 10), and wherein the heat exchangers are spaced apart from one another to receive a component to be cooled and/or heated between outer surfaces of adjacent pairs of said heat exchangers (air flow 30 is received to exchange heat with fluid in passages 20 per Col. 3, line 56-66).
Claim 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norbäck (US Patent 4,246,962) in view of Fuchs (US Patent 1,714,771) and Abels et al. (US Patent Application Publication US 2016/0072165 A1).
Regarding claim 10, Norbäck as modified discloses the claim limitations of claim 9 above and Norbäck further discloses the first and second plates are comprised of an aluminum alloy (foils 14 and 16 may be aluminum per Col. 3, line 11-14),  wherein the first and second radially- extending surfaces are sealingly joined to the inner surfaces of the first and second plates (the respective upper and lower surface of ring 42 where ring 42 directly contacts the inner surface of foil 14 and 16 the rings 42 form a seal to make the heat exchanger watertight per Col. 4, line 29-39).
However Norbäck does not discloses wherein the inner surfaces of the plates are provided with a clad layer of a brazing alloy, with the clad layer forming a braze joint between the first and second radially-extending surfaces of the third portion and the inner surfaces of the first and second plates.
Abels discloses (Figures 1-6) a clad aluminum sheet for a heat exchanger (plates 20 and 22 are seal together per paragraph 0031 and form the individual heat exchanger modules 16 with flow passage 24) where the inner surface has a clad layer of a brazing alloy (plates 20 and 22 are braze clad to seal together per paragraph 0031, and additionally the plates are brazed together to form the inlet and outlet manifolds 66 and 68 per paragraph 0031). 
It would have been obvious to one of ordinary skill in the art to have brazed coated the inner surfaces of the pates of Norbäck with a brazing alloy as taught by Abels, and to have replaced the generic sealing joints of the ring 42 and foils 14 and 16 of Norbäck with a brazing joint as taught by Abels. Doing so would provide a known structure for sealing the plates together to form a heat exchange module forming the flow passage and brazing together to form inlet and outlet manifolds as recognized by Abels (Per paragraph 0031) which would provide a known structure for sealing a heat exchanger. 
	Regarding claim 12, Norbäck as modified discloses the claim limitations of claim 1 above and Norbäck further discloses the first and second plates (foils 14 and 16) are comprised of an aluminum alloy (foils 14 and 16 may be aluminum per Col. 3, line 11-14). 
However Norbäck does not discloses wherein the inner surfaces of the plates are provided with a clad layer of a brazing alloy.
Abels discloses (Figures 1-6) a clad aluminum sheet for a heat exchanger (plates 20 and 22 are seal together per paragraph 0031 and form the individual heat exchanger modules 16 with flow passage 24) where the inner surface has a clad layer of a brazing alloy (plates 20 and 22 are braze clad to seal together per paragraph 0031, and additionally the plates are brazed together to form the inlet and outlet manifolds 66 and 68 per paragraph 0031). 
It would have been obvious to one of ordinary skill in the art to have brazed coated the inner surfaces of the pates of Norbäck with a brazing alloy as taught by Abels. Doing so would provide a known structure for sealing the plates together to form a heat exchange module forming the flow passage and brazing together to form inlet and outlet manifolds as recognized by Abels (Per paragraph 0031). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norbäck (US Patent 4,246,962) in view of Fuchs (US Patent 1,714,771) and Lin (US Patent Application Publication US 2009/0229803 A1).
Regarding claim 15, Norbäck as modified discloses the claim limitations of claim 13 above and Norbäck further discloses the third portion of each said through fitting has a first radially-extending surface (the upper surface of ring 42 where ring 42 directly contacts the inner surface of foil 14 as seen in figure 4) and an opposite second radially-extending surface (the lower surface of ring 42 where ring 42 directly contacts the inner surface of foil 16 as seen in figure 4).
However Norbäck does not disclose and wherein each of the communication passages comprises a notch formed in the third portion of the through fitting, such that the first and second radially-extending surfaces are interrupted by the communication passages. As Norbäck discloses holes rather than notches.
Lin discloses  (Figures 1-4) a heat exchanger with a fitting (reinforcing device 20) between two paired heat exchange plates (heat exchange boards 10 and 30) with a communication passage in the form of a notch (notch 22 per paragraph 0020) formed in a portion of the through fitting extending between the two plates ( as seen in figure 1 and 2), such that the first and second radially-extending surfaces are interrupted by the communication passages (upper and lower surfaces of the device 20 contacting boards 10 and 30 are interrupted by the notch 22 as seen in figure 1)  where the notch is an obvious alternative to holes as recognized by Lin (per paragraph 0020 and 0022 and figures 1 and 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the radial holes 46 of Norbäck to be replaced with a notch as taught by Lin. Doing so would provide an known alternative communication structure for communicating between a fluid passage between the plates and a in a fluid supply or return conduit as recognized by Lin (per paragraph 0020 and 0021).
Allowable Subject Matter
Claim 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The above mentioned prior art does not teach or discloses the specific method of making the heat exchanger where the through fitting communion passages are formed in a flattened corrugation forming the prior to the deforming the tube to form the corrugation and the flattening of the corrugation. As the above Prior art of Norbäck and Fuchs do not disclose communication passages that are formed in a flattened corrugation and while additional prior art such as Bertilsson (US 8,167,029) discloses a (Figures 3-6) a communication passage 15 formed in a corrugation it is not formed in the same manner as claimed. Therefore for at least these reasons claim 17 provides grounds for allowable subject matter. Claim 18 would be allowable based on its dependency form claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Riebel (US 2018/0231323 A1), Wei et al. (US 20160356560 A1), Obrist et al. (US 2014/0162107 A1),  Ayres et al. (US 2003/0159807 A1), Beddome et al. (US 2002/0174978 A1), Bertilsson et al. (US 8,167,029 B2),  Bowen et al. (US 4,168,838), Stalberg (US 3444926 A), Modine (US 2,795,402), and Jendrassik (US 2,617,634)all discloses heat exchange connections with openings similar to those claimed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763